OPINION — AG — **** COUNTY CLERK — RECORDED INSTRUMENTS — CORRECTIONS **** SUBSEQUENT TO THE RECORDING OF DEEDS AND OTHER INSTRUMENTS RECORDABLE IN THE CLERK'S OFFICE, AND AFTER AN ERROR IN THE RECORDED INSTRUMENT, WHICH WAS NOT PRESENT IN THE ORIGINAL INSTRUMENT, HAS BEEN DISCOVERED, THE COUNTY CLERK WHO ORIGINALLY RECORDED THE INSTRUMENT MAY WITHDRAW THE INCORRECT INSTRUMENT IN WHICH AN ERROR WAS MADE DURING THE PROCESS OF RECORDING AND RECORD A CORRECT COPY OF THE ORIGINAL INSTRUMENT. CITE: 19 O.S. 1961 293 [19-293], 19 O.S. 1961 284 [19-284], OPINION NO. 65-205 (PRUDENCE LITTLE)